Plaintiff seeks to recover the amount expended in repairing his Pierce Arrow automobile, damaged when, as a result of attempting to avoid defendant's car, plaintiff's car crashed into a tree standing on the beach side of the front highway at Pass Christian, Miss.
He charges that, as his automobile, driven by him, was following a Chevrolet, owned by defendant and driven by his daughter, the said daughter of defendant gave a signal indicating her intention of pulling over to the left side of the road, and that, just as he was about to turn his Pierce Arrow slightly to the right in an effort to pass the Chevrolet, the latter unexpectedly turned to the right across the road, and that this made it necessary for him to swerve suddenly to the left in the hope of going around the Chevrolet on that side. He avers that there was an oak tree on that side, and in avoiding the Chevrolet he struck the tree and damaged his car.
The occupants of the Simpson car testified that Miss Simpson gave a hand signal, indicating that she was going to pull over to the left, and that she then suited her action to the signal, and, aware of the fact that the Pierce Arrow of plaintiff was coming up from the rear, stopped and waited for it to pass.
The controversy hinges upon whether or not Miss Simpson stopped parallel with the road, leaving ample space for the other car to pass, which she contends she did, or turned suddenly across the road, as plaintiff avers.
The evidence leaves us well convinced that Miss Simpson's car remained entirely on the side of the road, and that plaintiff could easily have passed to the right had he been willing to reduce his speed slightly and wait a second or so until he could be certain of the intention of the driver of the car ahead of him.
The judge of the trial court was correct in holding that the driver of the defendant's car was not at fault.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.